WIGGINTON, Judge.
Ford brings this appeal from the trial court’s denial of his second motion for post-conviction relief. In reviewing the motion, we note that it erroneously states that Ford did not file a previous post-conviction motion, and fails to state why the claims in the instant motion were not raised in the previous motion. We find that these omissions warrant affirming the court’s summary denial of Ford’s motion, but on the basis of the motion’s legal insufficiency. See Rule 3.850, Fla.R.Crim.P. Our affirmance is without prejudice to the filing by Ford of a motion which conforms to the criminal rules. Rowe v. State, 474 So.2d 898 (Fla. 1st DCA 1985).
SHIVERS and WENTWORTH, JJ., concur.